Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on November 2, 2021.
As directed by the amendment: Claims 6-7, 11, and 17 were amended. Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one positioning element that has at least two movement elements which can be moved one relative to another, wherein a movement of the at least two movement elements relative to one another in a first direction encounters a resistance” in claim 1 and substantially the same limitation in claim 11.
“a control unit configured to adjust the resistance depending on at least one of a position and a location of a head of a wearer of the device” in claims 1 and 11. Additionally, it is noted that claims 4-6 and 14-16 recite additional functions of the control unit without reciting sufficient structure to perform the functions.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim 11, lines 6-8 recite “and wherein the at least two movement elements do not generate a torque or force when the at least two movement elements are not moving” and this is new matter because it was not described in the originally filed disclosure. The instant invention has a control unit that allows for the resistance to be adjustable, but it is unclear where there is support for the movement elements to lack any torque or force when the movement elements are not moving. When the user’s arms are raised above their head, the movement elements would not be moving but there would still be a supporting force generated to assist the user.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (2012/0184880) in view of Friedman (3,769,636).
Regarding claim 1, Doyle discloses an orthopedic device (arm supporting exoskeleton Fig. 7A, Fig. 8) for at least one upper extremity (two arms, Fig. 8), the device comprising: at least one positioning element (each of the left and right arm R, WL, Fig. 1), and a control unit (“one or more controllers (not shown) may be coupled to the sensor(s) and to one or more actuators…” see the first sentence of [0052] and see also the first two sentences of [0053]) configured to adjust the resistance (“torsional loads applied by the torque elements 360 may be adjustable…” see the first two sentences of [0053]) depending on at least one of a sensed position and a location of a body part of a wearer of the device (see the second sentence of [0053]).  
Doyle is silent regarding the controller configured to adjust the resistance depending on at least one of a position and a location of a head of a wearer of the devic
Friedman teaches a related upper extremity orthotic device (orthotic brace 26, Fig. 2) that includes a controller (control system Fig. 8; see col. 4, lines 14-15) configured to receive feedback from sensors (gimbals 12, 14, and potentiometers 24, 24’, PA, PE, PR, Figs. 2-3) to adjust a resistance (force provided by “DC motor,” Fig. 8; see col. 6, lines 13-18 and col. 6, lines 51-57) of the upper extremity orthotic device (26) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Doyle to additionally include feedback from a user’s head orientation by adding a headband, pair of interconnected gimbals, and sensors, mounted to the back of the user’s torso area as taught by Friedman because this would allow a user to fine-tune the magnitude of resistance their arms require by merely changing the orientation of their head. Using the head as an input source is advantageous because it requires minimal concentration, effort, and training to activate, allows directly control through head motion, is cosmetically acceptable, and places few restrictions on patient movement (see col. 6, lines 4-9 of Friedman).
Regarding claim 2, the modified Doyle/Friedman device discloses wherein the at least two movement elements (left and right shoulder and arm bracket(s) 206, 208, Fig. 7A; analogous to 306, 308, Fig. 8 of Doyle) can be freely moved (“substantially free motion” see the first sentence of [0002] of Doyle and see the last two sentences of [0040] of Doyle) relative to one another in a second direction (downwards, such as in Fig. 4C, see the third sentence of [0042] of Doyle), which is opposite the first direction (upwards).  

Regarding claim 4, the modified Doyle/Friedman device discloses wherein the control unit (controller disclosed in [0052]-[0053] of Doyle, as modified by Friedman) has at least one head support element (gimbal 12 and elastic headband element 18, Fig. 2 of Friedman) which is arranged in such a way (Figs. 2-3 of Friedman) that a position of the at least one head support element (12, 18) changes relative to at least one further component of the control unit (the gimbal 12 and headband 18 are configured to move relative to gimbal 14 and shaft 16, Figs. 2-3 of Friedman; and see col. 5, lines 30-38 and col. 5, lines 59-67 of Friedman) if the head of the wearer is moved in at least one pre-defined direction (forward, backward, sideways, or vertically, see col. 5, lines 30-38 of Friedman).  
Regarding claim 7, the modified Doyle/Friedman device discloses wherein the at least one positioning element comprises at least two positioning elements (each of the left and right arm support(s) 207, 206, 212, 208, Fig. 7A; analogous to 307, 306, 360, 308, Fig. 8 of Doyle), the control unit being configured to adjust the resistance (“torsional loads applied by the torque elements 360 may be adjustable…” see the first two sentences of [0053] of Doyle) encountered by a movement of the at least two movement elements (left and right shoulder and arm bracket(s) 206, 208, Fig. 7A; analogous to 306, 308, Fig. 8 of Doyle) in the first direction (upwards) relative to one another for the at least two positioning elements independently of one another (each 
Regarding claim 8, the modified Doyle/Friedman device discloses wherein the control unit (controller disclosed in [0052]-[0053] of Doyle, as modified by Friedman) has at least two head support elements (gimbal 12 and elastic headband element 18, Fig. 2 of Friedman) which are arranged in such a way (see Figs. 2-3 of Friedman) that a position of the at least two head support elements (12, 18) changes relative to at least one further component of the control unit (the gimbal 12 and headband 18 are configured to move relative to gimbal 14 and shaft 16, Figs. 2-3 of Friedman; and see col. 5, lines 30-38 and col. 5, lines 59-67 of Friedman) if the head of the wearer is moved in at least one pre-defined direction (forward, backward, sideways, or vertically, see col. 5, lines 30-38 of Friedman).  
Regarding claim 9, the modified Doyle/Friedman device discloses at least one sensor (plurality of potentiometers 24, 24’, PA, PE, PR, Figs. 2-3 of Friedman) for detecting at least one of the position and the location of the head of the wearer (see col. 4, lines 41-44 of Friedman) and for sending electronic signals to the control unit (control unit of Doyle receives signals from sensors as stated in [0053] of Doyle. This control unit has been modified by Friedman to also receive signals from the potentiometers to provide information about the position and location of the head. See the last sentence of the Abstract of Friedman and Fig. 8) depending on the detected at least one of the position and the location (see col. 4, lines 41-44 and col. 6, lines 64-66 of Friedman).  
A, PE, PR, Figs. 2-3 of Friedman) is a location sensor, an angle sensor, a movement sensor or an acceleration sensor (the potentiometer(s) are detecting at least movement and/or angles of the shaft 16, Fig. 3, see col. 5, lines 59-67 of Friedman).  
Regarding claim 11, Doyle discloses an orthopedic device (arm supporting exoskeleton Fig. 7A, Fig. 8) for use with at least one upper extremity (two arms, Fig. 8), the device comprising: at least one positioning element (each of the left and right arm support(s) 207, 206, 212, 208, Fig. 7A; analogous to 307, 306, 360, 308, Fig. 8) having at least two movement elements (left and right shoulder and arm bracket(s) 206, 208, Fig. 7A; analogous to 306, 308, Fig. 8) being movable relative to each other (see Figs. 4A-4C, and Fig. 9, the left and right arm supports can be moved relative to one another. Furthermore, the individual parts 206/306 and 208/308 can be moved relative to each other via the actuator 212/360, see Figs. 4A-4C and the first sentence of [0039]), wherein a movement of the at least two movement elements relative to each other in a first direction (moving upwards such as in Fig. 4B) encounters a resistance (the upward torque from actuator 212/360 that resists the weight of the user’s arms WR, WL, Fig. 1), and wherein the at least two movement elements (206, 208, Fig. 7A; analogous to 306, 308, Fig. 8) do not generate a torque or force when the at least two movement elements are not moving (the at least two movement elements are configured to not generate a torque or force when they are not moving, at least in the disabled condition shown in Fig. 9; see the first two sentences of [0055], the last sentence of [0056], and the last sentence of [0072]. Additionally, when the user’s arms are resting alongside their torso 
Doyle is silent regarding the controller configured to adjust the resistance depending on at least one of a position and a location of a head of a wearer of the devic
Friedman teaches a related upper extremity orthotic device (orthotic brace 26, Fig. 2) that includes a controller (control system Fig. 8; see col. 4, lines 14-15) configured to receive feedback from sensors (gimbals 12, 14, and potentiometers 24, 24’, PA, PE, PR, Figs. 2-3) to adjust a resistance (force provided by “DC motor,” Fig. 8; see col. 6, lines 13-18 and col. 6, lines 51-57) of the upper extremity orthotic device (26) depending on at least a position and location of a head of a wearer of the device (see col. 3, lines 48-50, col. 3, lines 60-64, and col. 4, lines 41-44). Friedman states that using the head as an input source “requires minimal concentration, effort, and training to activate. It allows a patient to directly control the trajectory of an assistive device through head motion, is cosmetically acceptable, and places few restrictions on patient movement” (see col. 6, lines 4-9).

Regarding claim 12, the modified Doyle/Friedman device discloses wherein the at least two movement elements (left and right shoulder and arm bracket(s) 206, 208, Fig. 7A; analogous to 306, 308, Fig. 8 of Doyle) can be freely moved (“substantially free motion” see the first sentence of [0002] of Doyle and see the last two sentences of [0040] of Doyle) relative to one another in a second direction (downwards, such as in Fig. 4C, see the third sentence of [0042] of Doyle), which is opposite the first direction (upwards).  
Regarding claim 13, the modified Doyle/Friedman device discloses wherein the control unit is a mechanic, electronic or mechatronic control unit (an electronic control unit that receives feedback from sensors to thereby adjust the amount of current applied to the electric torque element(s), see para. [0053] of Doyle).
Regarding claim 14, the modified Doyle/Friedman device discloses wherein the control unit (controller disclosed in [0052]-[0053] of Doyle, as modified by Friedman) has 
Regarding claim 17, the modified Doyle/Friedman device discloses wherein the at least one positioning element comprises at least two positioning elements (each of the left and right arm support(s) 207, 206, 212, 208, Fig. 7A; analogous to 307, 306, 360, 308, Fig. 8 of Doyle), the control unit being configured to adjust the resistance (“torsional loads applied by the torque elements 360 may be adjustable…” see the first two sentences of [0053] of Doyle) encountered by a movement of the at least two movement elements (left and right shoulder and arm bracket(s) 206, 208, Fig. 7A; analogous to 306, 308, Fig. 8 of Doyle) in the first direction (upwards) relative to one another for the at least two positioning elements independently of one another (each individual positioning element may selectively be disabled or locked out as described in para. [0055]-[0056], [0023], and Fig. 9 of Doyle. Thus, the user may independently control assistance to just one of their arms by disabling or locking out the other arm support).
Regarding claim 18, the modified Doyle/Friedman device discloses wherein the control unit (controller disclosed in [0052]-[0053] of Doyle, as modified by Friedman) has 
Regarding claim 19, the modified Doyle/Friedman device discloses at least one sensor (plurality of potentiometers 24, 24’, PA, PE, PR, Figs. 2-3 of Friedman) for detecting at least one of the position and the location of the head of the wearer (see col. 4, lines 41-44 of Friedman) and for sending electronic signals to the control unit (control unit of Doyle receives signals from sensors as stated in [0053] of Doyle. This control unit has been modified by Friedman to also receive signals from the potentiometers to provide information about the position and location of the head. See the last sentence of the Abstract of Friedman and Fig. 8) depending on the detected at least one of the position and the location (see col. 4, lines 41-44 and col. 6, lines 64-66 of Friedman).  
Regarding claim 20, the modified Doyle/Friedman device discloses wherein the at least one sensor (plurality of potentiometers 24, 24’, PA, PE, PR.  
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (2012/0184880) in view of Friedman (3,769,636) as applied to claims 1 and 11 above, and further in view of Lautzenhiser et al. (6,426,600).
Regarding claim 5, the modified Doyle/Friedman device is configured to detect an angle of inclination of the head relative to a transverse plane (see the “elevation” angle in Fig. 1 of Friedman, see also col. 5, lines 59-62 of Friedman) but is silent regarding the control unit blocking a movement of the at least one positioning element in at least one direction if the angle of inclination of the head relative to a transverse plane exceeds a pre-defined limit. However, the use of limits is well known in the art to provide a safety feature.
For example, Lautzenhiser teaches a related control unit for an actuator, augmentative device, or robotics device (see col. 4, lines 59-61) and the control unit communicates with at least one potentiometer (potentiometers 62, Figs. 4-8, Fig. 14) that measures a user’s head inclination to provide an input (see col. 4, lines 49-53). The control unit includes a limit switch (limit switch 204, Fig. 24) and the control unit is configured to block a movement of the actuated device in at least one direction if the angle of inclination of the head relative to a transverse plane exceeds a pre-defined limit (“When a tilt angle 142 of Fig. 14 is reached that produces a voltage equal to a setting of the limit switch 204, the motors 14A and 14B, and the conveyance 10 of Fig. 1 stop.” See col. 27, lines 65-67). The use of a maximum pre-defined limit of head inclination can be beneficial to stop the device from being actuated beyond its normal range (see col. 5, the last line, through col. 6, line 2) or even stop the device in instances in which 
Therefore, it would have been obvious to modify the control unit and at least one potentiometer of Doyle/Friedman to include a limit switch so that the device can block movement from the motor(s) in at least one direction if the angle of inclination of the head relative to a transverse plane exceeds a pre-defined limit as taught by Lautzenhiser because this will stop the device from being actuated beyond its normal range or even stop the  device in instances in which the operator has a seizure, faints, or otherwise suffers a sudden physical, mental or emotional condition that results in a sudden maximum signal (see col. 5, the last line, through col. 6, line 6).
Regarding claim 6, the modified Doyle/Friedman/Lautzenhiser device discloses wherein the control unit (as modified by Friedman and Lautzenhiser) enables (permits) a movement of the at least one positioning element (each of the left and right arm support(s) 207, 206, 212, 208, Fig. 7A; analogous to 307, 306, 360, 308, Fig. 8 of Doyle) in the first direction (upwards) as long as the angle of inclination of the head relative to the transverse plane decreases (in the modified device, as long as the tilt angle 142, Fig. 14 of Lautzenhiser of the potentiometer does not reach/exceed the pre-defined limit, the device will permit movement(s). Thus, the control unit will enable (permit) movement while the head angle is decreasing in the range below the pre-defined limit).
Regarding claim 15, the modified Doyle/Friedman device is configured to detect an angle of inclination of the head relative to a transverse plane (see the “elevation” angle in Fig. 1 of Friedman, see also col. 5, lines 59-62 of Friedman) but is silent 
For example, Lautzenhiser teaches a related control unit for an actuator, augmentative device, or robotics device (see col. 4, lines 59-61) and the control unit communicates with at least one potentiometer (potentiometers 62, Figs. 4-8, Fig. 14) that measures a user’s head inclination to provide an input (see col. 4, lines 49-53). The control unit includes a limit switch (limit switch 204, Fig. 24) and the control unit is configured to block a movement of the actuated device in at least one direction if the angle of inclination of the head relative to a transverse plane exceeds a pre-defined limit (“When a tilt angle 142 of Fig. 14 is reached that produces a voltage equal to a setting of the limit switch 204, the motors 14A and 14B, and the conveyance 10 of Fig. 1 stop.” See col. 27, lines 65-67). The use of a maximum pre-defined limit of head inclination can be beneficial to stop the device from being actuated beyond its normal range (see col. 5, the last line, through col. 6, line 2) or even stop the device in instances in which the operator has a seizure, faints, or otherwise suffers a sudden physical, mental or emotional condition that results in a sudden maximum signal (see col. 6, lines 2-6).
Therefore, it would have been obvious to modify the control unit and at least one potentiometer of Doyle/Friedman to include a limit switch so that the device can block movement from the motor(s) in at least one direction if the angle of inclination of the head relative to a transverse plane exceeds a pre-defined limit as taught by Lautzenhiser because this will stop the device from being actuated beyond its normal 
Regarding claim 16, the modified Doyle/Friedman/Lautzenhiser device discloses wherein the control unit (as modified by Friedman and Lautzenhiser) enables (permits) a movement of the at least one positioning element (each of the left and right arm support(s) 207, 206, 212, 208, Fig. 7A; analogous to 307, 306, 360, 308, Fig. 8 of Doyle) in the first direction (upwards) as long as the angle of inclination of the head relative to the transverse plane at least one of decreases and does not reach the pre-defined limit (in the modified device, as long as the tilt angle 142, Fig. 14 of Lautzenhiser of the potentiometer does not reach/exceed the pre-defined limit, the device will permit movement(s)). 
Response to Arguments
Applicant's arguments filed November 2, 2021, have been fully considered but they are not persuasive. 
Regarding the argument that a “positioning element” does not invoke 112(f) because a person having ordinary skill in the art would readily understand that a positioning element has a definite meaning as the name for a joint and paragraphs [0012]-[0013] provide sufficiently definite structure as a joint (see the first full paragraph of page 10 of the Remarks), this argument is not well taken. One of ordinary skill in the art would not interpret the phrase “positioning element” any differently than “positioning means,” because “element” is merely a generic placeholder. There is no art-recognized meaning of “positioning element” that would indicate this is a joint, nor does the phrase corresponding structure that would be covered by the 35 U.S.C. 112(f) interpretation. The presence of a corresponding structure in the specification does not negate a 112(f) claim interpretation.
The Examiner reiterates that if applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding the argument that a “control unit” does not invoke 112(f) because a person having ordinary skill in the art would readily understand that a control unit has a definite meaning such as a mechanical, electronic, or mechatronic control unit and that paragraphs [0017]-[0018] provide sufficiently definite structure (see the second full paragraph of page 10 of the Remarks, through the first paragraph of page 11 of the Remarks), this argument is not well taken. The fact that “control unit” is being used to encompass mechanical, electronic, or mechatronic control units demonstrates that the “control unit” is a generic placeholder for essentially any structure that can perform the recited function. How could the phrase “control unit” provide a definite structural corresponding structure for the phrase “control unit” but these corresponding structures and their equivalents would only be interpreted as part of the claim by the 35 U.S.C. 112(f) interpretation. The presence of a corresponding structure in the specification does not negate a 112(f) claim interpretation.  
The Examiner reiterates that if applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding the argument that Doyle does not describe or suggest at least one positioning element that has at least two movement elements, where a movement of the at least two movement elements relative to one another in a first direction encounters a resistance (see the last sentence of page 13 of the Remarks), this argument is not well taken. In Doyle, just as in the instant application, when the user moves their arms upwards (a first direction, see Fig. 4B), they will encounter a resistance by the movement elements (left and right shoulder and arm bracket(s) 206, 208, Fig. 7A; R, WL, Fig. 1).
Regarding the argument that Friedman does not describe or suggest an orthopedic including at least one positioning element that has at least two movement elements, where a movement of the at least two movement elements relative to one another in a first direction encounters a resistance (See the first paragraph of page 16 of the Remarks), this argument is not well taken. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Doyle was relied upon for the feature of at least one positioning element that has at least two movement elements, where a movement of the at least two movement elements relative to one another in a first direction encounters a resistance.
Regarding the argument that Lautzenhiser does not describe or suggest an orthopedic including at least one positioning element that has at least two movement elements, where a movement of the at least two movement elements relative to one another in a first direction encounters a resistance (See the second paragraph of page 16 of the Remarks), this argument is not well taken. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Doyle was relied upon for the feature of at least one positioning element that has at least two movement elements, where a movement of the at least two movement elements relative to one another in a first direction encounters a resistance.
Regarding the argument that the term “resistance” as defined in paragraph [0022] of the present application refers to a counterbalancing force that counterbalances a movement of the at least one joint in at least one direction (see the last paragraph of page 16 of the Remarks, through the first paragraph of page 17 of the Remarks), this argument is not well taken. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention (MPEP 2111.01I(I)). Paragraph [0022] of Applicant’s specification does not provide a special definition of the word “resistance.” Instead, it merely is describing a particular embodiment (“this embodiment is also understood to mean a resistance which counterbalances…”). Furthermore, even if “resistance” was interpreted to mean a force that counterbalances movement of the at least one joint in at least one direction, Doyle clearly discloses this limitation. Doyle is specifically providing an assistance force that counterbalances movement of the arm due to the weight of the arm/gravity (see the upward torque from actuator 212/360 that resists the weight of the user’s arms WR, WL, Fig. 1; see also the first two sentences of [0042]).
Regarding the argument that the force is only applied when the user moves the at least two movement elements (see the first paragraph of page 17 of the Remarks), In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the argument that Doyle’s torque element is a clock spring that provides a constant force that pushes against the user’s arm, and does not “resist” a movement as defined in the present application but rather provides a constant force that pushes against the user’s arm (see the second paragraph of page 17 of the Remarks), this argument is not well taken. Doyle specifically states that the assistance force is adjustable to the user’s needs based upon sensors such as attitude sensors (see all of para. [0053]). Furthermore, it is reiterated that Applicant’s specification stating “this embodiment is also understood to mean a resistance which counterbalances a movement of the at least one joint in at least one direction” (see the last sentence of [0022]) is not a special definition of the word “resistance.” Even if this was a special definition of the word “resistance,” a constant resisting force would still read on this definition.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Engelhoven et al. (2019/0143503) discloses an arm supporting exoskeleton with a variable force generator. Weidner et al. (2019/0083350) .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                               /CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785